Order entered September 16, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00199-CV

          BOARD OF ADJUSTMENT OF THE CITY OF DALLAS, Appellant

                                             V.

             BILLINGSLEY FAMILY LIMITED PARTNERSHIP, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-14095-L

                                         ORDER
       The Court GRANTS appellant’s September 11, 2013 unopposed motion to extend time

to file a motion for rehearing to the extent that appellant is ORDERED to file its motion for

rehearing, if any, by TUESDAY, 1st of OCTOBER 2013.


                                                    /s/   DAVID EVANS
                                                          JUSTICE